                                                               Case 3:18-cv-04865-EMC Document 105 Filed 10/23/18 Page 1 of 7



                                                          1   DEAN S. KRISTY (CSB No. 157646)
                                                              dkristy@fenwick.com
                                                          2   JENNIFER BRETAN (CSB No. 233475)
                                                              jbretan@fenwick.com
                                                          3   MARA LUDMER (CSB No. 307662)
                                                              mludmer@fenwick.com
                                                          4   FENWICK & WEST LLP
                                                              555 California Street, 12th Floor
                                                          5   San Francisco, CA 94104
                                                              Telephone:     415.875.2300
                                                          6   Facsimile:     415.281.1350

                                                          7   Attorneys for Defendants
                                                              Tesla, Inc. and Elon Musk
                                                          8

                                                          9                                 UNITED STATES DISTRICT COURT

                                                         10                               NORTHERN DISTRICT OF CALIFORNIA

                                                         11                                    SAN FRANCISCO DIVISION

                                                         12
F ENWICK & W ES T LLP




                                                         13   KALMAN ISAACS, individually and on behalf     Case No.: 3:18-cv-04865-EMC
                        LAW
                                      SAN FRA NCI S CO




                                                              of all others similar situated,
                         AT
                        ATTO RNEY S




                                                         14                                                 DEFENDANTS’ RESPONSE TO LEAD
                                                                               Plaintiff,                   PLAINTIFF AND CONSOLIDATION
                                                         15                                                 MOTIONS
                                                                     v.
                                                         16                                                 Date:    November 15, 2018
                                                              ELON MUSK and TESLA, INC.,                    Time:    1:30 p.m.
                                                         17                                                 Dept.:   Courtroom 5, 17th Floor
                                                                               Defendants.                  Judge:   Hon. Edward M. Chen
                                                         18
                                                                                                            Date Action Filed: August 10, 2018
                                                         19

                                                         20
                                                              WILLIAM CHAMBERLAIN, on behalf of             Case No.: 3:18-cv-04876-EMC
                                                         21   himself and all other similarly situated

                                                         22                    Plaintiff,

                                                         23          v.

                                                         24   TESLA, INC. and ELON MUSK,

                                                         25                    Defendants.

                                                         26

                                                         27

                                                         28

                                                               DEFS.’ RESPONSE TO LEAD PLAINTIFF                              Case No.: 3:18-cv-04865-EMC
                                                               AND CONSOLIDATION MOTIONS
                                                               Case 3:18-cv-04865-EMC Document 105 Filed 10/23/18 Page 2 of 7



                                                          1
                                                              JOHN YEAGER, Individually and on Behalf of     Case No.: 3:18-cv-04912-EMC
                                                          2   All Others Similarly Situated,
                                                          3                   Plaintiff,
                                                          4         v.
                                                          5   TESLA, INC. and ELON MUSK,
                                                          6                   Defendants.
                                                          7                                                  Case No.: 3:18-cv-04939-EMC
                                                              CARLOS MAIA, on behalf of himself and all
                                                          8   other similarly situated,
                                                          9                   Plaintiff,
                                                         10         v.
                                                         11   TESLA, INC. and ELON MUSK,
                                                         12                   Defendants.
F ENWICK & W ES T LLP




                                                         13
                        LAW




                                                                                                             Case No.: 3:18-cv-04948-EMC
                                      SAN FRA NCI S CO




                                                              KEWAL DUA, Individually and on Behalf of All
                         AT
                        ATTO RNEY S




                                                         14   Others Similarly Situated,
                                                         15                   Plaintiff,
                                                         16         v.
                                                         17   TESLA, INC. and ELON MUSK,
                                                         18                   Defendants.
                                                         19                                                  Case No.: 3:18-cv-05258-EMC
                                                              JOSHUA HORWITZ, Individually and on Behalf
                                                         20   of All Others Similarly Situated,
                                                         21                   Plaintiff,
                                                         22         v.
                                                         23   TESLA, INC. and ELON R. MUSK,
                                                         24                   Defendants.
                                                         25

                                                         26

                                                         27

                                                         28

                                                               DEFS.’ RESPONSE TO LEAD PLAINTIFF                           Case No.: 3:18-cv-04865-EMC
                                                               AND CONSOLIDATION MOTIONS
                                                               Case 3:18-cv-04865-EMC Document 105 Filed 10/23/18 Page 3 of 7



                                                          1
                                                              ANDREW E. LEFT, Individually and on Behalf    Case No.: 3:18-cv-05463-EMC
                                                          2   of All Other Similarly Situated,
                                                          3                    Plaintiff,
                                                          4         v.
                                                          5   TESLA, INC., and ELON R. MUSK,
                                                          6                    Defendants.
                                                          7                                                 Case No.: 3:18-cv-05470-EMC
                                                              ZHI XING FAN, Individually and On Behalf of
                                                          8   All Others Similarly Situated,
                                                          9                    Plaintiff,
                                                         10         v.
                                                         11   TESLA, INC., and ELON R. MUSK,
                                                         12                    Defendants.
F ENWICK & W ES T LLP




                                                         13
                        LAW
                                      SAN FRA NCI S CO




                                                              SHAHRAM SODEIFI, Individually and on          Case No.: 3:18-cv-05899-EMC
                         AT
                        ATTO RNEY S




                                                         14   behalf of all others similarly situated,
                                                         15                    Plaintiff,
                                                         16         v.
                                                         17   TESLA, INC., a Delaware corporation, and
                                                              ELON R. MUSK, an individual
                                                         18
                                                                               Defendants.
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                               DEFS.’ RESPONSE TO LEAD PLAINTIFF                           Case No.: 3:18-cv-04865-EMC
                                                               AND CONSOLIDATION MOTIONS
                                                                   Case 3:18-cv-04865-EMC Document 105 Filed 10/23/18 Page 4 of 7



                                                          1   I.       INTRODUCTION

                                                          2            On October 9, 2018, nine competing motions were filed seeking appointment of lead

                                                          3   plaintiffs and lead counsel, and to consolidate these actions. With respect to consolidation,

                                                          4   defendants agree that it is appropriate and would promote efficiency. While defendants take no

                                                          5   position on who should serve as lead plaintiff or lead counsel, they make this submission out of

                                                          6   concern over inefficiencies presented by certain of the submissions, which could lead to needless

                                                          7   expense for defendants and impose unwarranted burdens on the Court. Defendants briefly

                                                          8   address these concerns below.

                                                          9   II.      RESPONSE

                                                         10            First, four of the motions were filed on behalf of an “aggregation” of two to five unrelated

                                                         11   persons or entities (some of which are non-U.S citizens and provide virtually no information

                                                         12   about their background). See Dkt. Nos. 45, 47, 71, and 74. 1 Four movants also seek to appoint
F ENWICK & W ES T LLP




                                                         13   multiple law firms to serve as lead or co-lead counsel, or liaison counsel, even though the alleged
                        LAW
                                      SAN FRA NCI S CO
                         AT




                                                              class period is ten days (August 7 to August 17, 2018). See Dkt. Nos. 40, 45, 47, 80. The
                        ATTO RNEY S




                                                         14
                                                         15   appointment of multiple lead plaintiffs and multiple law firms is generally disfavored under the

                                                         16   Private Securities Litigation Reform Act of 1995 (the “PSLRA”) because it can lead to

                                                         17   inefficiencies and undue expense for both defendants and putative class members alike. See, e.g.,

                                                         18   In re Network Assoc., Inc. Sec. Litig., 76 F. Supp. 2d 1017, 1024 (N.D. Cal. 1999) (“[t]he whole

                                                         19   point of the [PSLRA] was to install a lead plaintiff with substantive decision-making ability and

                                                         20   authority” and a “mass of unrelated investors” cannot do that); Aronson v. McKesson HBOC, Inc.,

                                                         21   79 F. Supp. 2d 1146, 1153-54 (N.D. Cal. 1999) (a “group” should be “united by more than the

                                                         22   mere happenstance of having bought the same securities”); In re Critical Path, Inc. Sec. Litig.,

                                                         23   156 F. Supp. 2d 1102, 1113 (N.D. Cal. 2001) (requiring lead counsel to “detail the need for and

                                                         24   extent of” any “delegation” to other firms and/or the “reasons for appointing two law firms and

                                                         25   the plans for allocating work between them”); Vincelli v. Nat’l Home Health Care Corp., 112 F.

                                                         26   Supp. 2d 1309, 1318–19 (M.D. Fla. 2000) (rejecting appointment of multiple firms because that

                                                         27
                                                              1
                                                               One such group of plaintiffs subsequently withdrew its motion. See Dkt. 102. Another plaintiff
                                                         28   group later filed a notice of non-opposition in favor of other movants. See Dkt. 104.

                                                                  DEFS.’ RESPONSE TO LEAD PLAINTIFF             1                      Case No.: 3:18-cv-04865-EMC
                                                                  AND CONSOLIDATION MOTIONS
                                                                  Case 3:18-cv-04865-EMC Document 105 Filed 10/23/18 Page 5 of 7



                                                          1   “will not promote the efficient prosecution of this case”). Where appointment of more than one

                                                          2   lead plaintiff and firm is sought, movants have been required to set forth in detail the reasons for

                                                          3   such an approach. See generally Network Assoc., 76 F. Supp. 2d at 1019-28, 1030 (discussing the

                                                          4   legal bases and rationale for rejecting aggregated groups to serve as lead plaintiff and, relevant

                                                          5   here, also rejecting foreign-based entities 2); Miller v. Ventro Corp., 2001 WL 34497752, at *13

                                                          6   (N.D. Cal. Nov. 28, 2001) (expressing “strong reservations” and requiring plaintiffs to

                                                          7   “demonstrate to the Court’s satisfaction the need for multiple lead counsel”). The pending

                                                          8   motions do not do so.

                                                          9             Second, the majority of the movants either expressly or implicitly seek to appoint lead

                                                         10   plaintiffs to represent both purchasers and sellers during the ten-day alleged class period. See

                                                         11   Dkt. Nos. 41, 46, 47, 64, 71, 86. That approach, which is not explained in the pending motions,

                                                         12   makes no sense. An ordinary “seller” profits from alleged inflation while a “buyer” allegedly
F ENWICK & W ES T LLP




                                                         13   suffers a loss; that is why securities class actions are typically brought on behalf of “purchasers”
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   of shares (not sellers). No movant even purports to address this issue, even though the lead
                                                         15   plaintiff process under the PSLRA mandates that each movant make a prima facie showing of
                                                         16   typicality and adequacy under Fed. R. Civ. P. 23. This means that “representatives must not have
                                                         17   antagonistic or conflicting interests with the unnamed members of the class.” Lerwill v. Inflight
                                                         18   Motion Pictures, Inc., 582 F.2d 507, 512 (9th Cir. 1978); see also Donaldson v. Microsoft Corp.,
                                                         19   205 F.R.D. 558, 568 (W.D. Wash. 2001) (“[n]ot only are the named plaintiffs’ interests in

                                                         20   potential conflict with those of the putative class, but class members are also potentially in

                                                         21   conflict with one another”). Movants should be required to address this inherent conflict at the

                                                         22   outset.

                                                         23             Third, defendants intend to move to dismiss this matter once a lead plaintiff is appointed

                                                         24   and a consolidated amended complaint is filed. Pending the resolution of that motion, all

                                                         25   proceedings in this case are stayed, including discovery, under the PSLRA’s express terms. See

                                                         26
                                                              2
                                                                Any lead plaintiff, particularly one based outside the United States, should be required to
                                                         27   commit unequivocally to providing discovery, including deposition testimony, in this District and
                                                              in accordance with the Federal Rules of Civil Procedure. Their current submissions are vague in
                                                         28   this respect. See, e.g., Dkt. Nos. 51-1 at 6; 71-3 at 2; 71-4 at 2.

                                                                  DEFS.’ RESPONSE TO LEAD PLAINTIFF              2                     Case No.: 3:18-CV-04865-EMC
                                                                  AND CONSOLIDATION MOTIONS
                                                                Case 3:18-cv-04865-EMC Document 105 Filed 10/23/18 Page 6 of 7



                                                          1   15 U.S.C. § 78u-4(b)(3)(B). This provision embodies the intent of Congress to ensure that

                                                          2   discovery does not proceed unless and until plaintiffs’ allegations have been tested. See SG

                                                          3   Cowen Sec. Corp. v. U.S. Dist. Court for N. Dist. of Cal., 189 F.3d 909, 912-13 (9th Cir. 1999)

                                                          4   (“[D]iscovery should be permitted in securities class actions only after the court has sustained the

                                                          5   legal sufficiency of the complaint.”); Medhekar v. U.S. Dist. Court for the N. Dist. of Cal., 99

                                                          6   F.3d 325, 328 (9th Cir. 1996) (“Congress clearly intended that complaints in these securities

                                                          7   actions should stand or fall based on the actual knowledge of the plaintiffs rather than information

                                                          8   produced by the defendants after the action has been filed.”). While one unrelated group of

                                                          9   movants – in an attempt to demonstrate how “aggressive” they may be – has attached a draft

                                                         10   motion seeking relief from the stay (Dkt. No. 51-8), the reality is that none of the extraordinary

                                                         11   circumstances needed to circumvent the stay are present here. See 15 U.S.C. § 78u-4(b)(3)(B).

                                                         12   (relief from discovery stay is available only upon a finding that it is “necessary to preserve
F ENWICK & W ES T LLP




                                                         13   evidence or to prevent undue prejudice”). In fact, courts routinely reject the arguments on which
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   this set of movants attempts to rely. See, e.g., Hallisey v. Zuckerberg, 2018 WL 3474172, at *1-2
                                                         15   (N.D. Cal. July 19, 2018) (denying request to lift stay because request for “documents already
                                                         16   produced . . . in response to government investigations” failed to adequately demonstrate loss of
                                                         17   evidence or other undue prejudice); In re Asyst Techs., Inc. Deriv. Litig., 2008 WL 916883, at *2
                                                         18   (N.D. Cal. Apr. 3, 2008) (finding that “[p]laintiffs’ argument that they need to be on an equal
                                                         19   footing with other investigative agencies by obtaining documents already produced to those other

                                                         20   agencies, without more, does not justify lifting the [PSLRA] discovery stay.”); In re Am. Funds

                                                         21   Sec. Litig., 493 F. Supp. 2d 1103, 1106 (C.D. Cal. 2007) (plaintiffs are not prejudiced “merely

                                                         22   because [some of] the documents they seek have already been produced to a governmental

                                                         23   agency”); Avila v. LifeLock Inc., 2016 WL 7799624, at *2 (D. Ariz. Apr. 22, 2016) (“the fact a

                                                         24   defendant has produced documents to a governmental agency or other private parties in related

                                                         25   lawsuits is, by itself, insufficient to constitute undue prejudice”). This sort of tactic serves to

                                                         26   undermine the PSLRA, and impose unwarranted expense on defendants and burdens on the

                                                         27   Court.

                                                         28

                                                               DEFS.’ RESPONSE TO LEAD PLAINTIFF                 3                      Case No.: 3:18-CV-04865-EMC
                                                               AND CONSOLIDATION MOTIONS
                                                                Case 3:18-cv-04865-EMC Document 105 Filed 10/23/18 Page 7 of 7



                                                          1          Finally, several movants reference the recent settlements that defendants entered into with

                                                          2   the SEC. That resolution has no bearing on whether or not these plaintiffs can plead a claim.

                                                          3   Indeed, the movants fail to note that defendants resolved the SEC matters “without admitting or

                                                          4   denying” the allegations, and that defendants expressly preserved their “right to take any legal or

                                                          5   factual positions in litigation or other legal proceedings in which the Commission is not a party,”

                                                          6   such as this lawsuit. This is simply an unfair ploy to attempt to prejudice defendants. See Lipsky

                                                          7   v. Commonwealth United Corp., 551 F.2d 887, 893 (2d Cir. 1976) (“a consent judgment between

                                                          8   a federal agency and a private corporation” cannot “be used as evidence in subsequent litigation

                                                          9   between that corporation and another party”); Kyung Cho v. UCBH Holdings, Inc., 890 F. Supp.

                                                         10   2d 1190, 1203-05 (N.D. Cal. 2012) (concluding that where defendants “neither admitted nor

                                                         11   denied the allegations against them” there are no “findings” upon which the plaintiffs could rely);

                                                         12   In re Platinum & Palladium Commodities Litig., 828 F. Supp. 2d 588, 593-94 (S.D.N.Y. 2011)
F ENWICK & W ES T LLP




                                                         13   (“proceedings that did not result in an adjudication on the merits or legal or permissible findings
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   of fact are, as a matter of law, immaterial”).
                                                         15   III.   CONCLUSION
                                                         16          Defendants agree that the related matters should be consolidated. While they take no
                                                         17   position on the appointment of lead plaintiff and lead counsel, the movants should provide
                                                         18   appropriate assurances that this matter will be handled in a manner that is efficient, and does not
                                                         19   impose unwarranted or excessive burdens on defendants or the Court.

                                                         20   Dated: October 23, 2018                          FENWICK & WEST LLP
                                                         21                                                    By: /s/     Jennifer C. Bretan
                                                                                                                           Jennifer C. Bretan
                                                         22
                                                                                                               Attorneys for Defendants Tesla, Inc. and Elon Musk
                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                               DEFS.’ RESPONSE TO LEAD PLAINTIFF                  4                   Case No.: 3:18-CV-04865-EMC
                                                               AND CONSOLIDATION MOTIONS
